EXHIBIT 10.2

 

Execution Copy

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made and entered into as of
September __, 2018 (the “Effective Date”), between Loop Industries, Inc., a
Nevada corporation with a principal place of business at 480 Fernand-Poitras,
Terrebonne, Quebec (“Loop”), and Indorama Loop Technologies, LLC, a Delaware
limited liability company with a principal place of business at [***] (“Joint
Venture Company”) (each of Loop and Joint Venture Company is a “Party”; together
they are the “Parties”).

 

BACKGROUND

 

A. The Loop Parties have developed a proprietary depolymerization process that
decouples plastic from fossil fuels, producing dimethylterepthalate (“DMT”) and
monoethylene glycol (“MEG”) for the production of polyethylene terephthalate
(“PET”) plastic that can be used for a variety of polyester applications.

 

B. Concurrently with the execution of this Agreement, Loop Innovations, LLC, a
Delaware limited liability company and a subsidiary of Loop (“Loop
Innovations”), and Indorama Ventures Holdings LP, a Delaware limited partnership
(“IVH”), have formed Joint Venture Company to develop, construct, own and
operate chemical upcycling polyester resin (“CUPET”) plants through SPVs, the
initial of which will be at a facility of [***], a Delaware corporation and a
subsidiary of IVH, located in [***], the United States of America (such
facility, the “[***] Facility”), and to, among other things, manufacture
Licensed Products (as defined below) at [***] Facility, and potentially other
facilities, for sale throughout the world (such contemplated venture, the “CUPET
Project”).

 

C. In connection with the CUPET Project, Joint Venture Company for itself and
its Subsidiaries (individually a “JV Party”, and collectively, “JV Parties”)
wishes to receive from the Loop Parties, and the Loop Parties wish to license to
JV Parties, certain Loop Patents and Related Loop Know-How (each term as defined
below) for the purpose of retrofitting the [***] Facility (and potentially other
facilities) to manufacture, use, market, and sell Licensed Products under the
terms and conditions set forth in this Agreement.

 

Now, therefore, in consideration of the mutual covenants and premises contained
in this Agreement, and other good and valuable consideration, the Parties agree
as follows.

 

ARTICLE 1

DEFINITIONS

 

1.1 “Affiliate” means, with respect to a Party, any corporation or other entity
that is directly or indirectly controlling, controlled by or under the common
control with such Party. For the purpose of this definition, “control” means the
direct or indirect ownership of at least fifty percent (50%) of the outstanding
shares or other voting rights of the subject entity to elect directors (or, in
the case of an entity that is not a corporation, for the election of the
corresponding managing authority), or if not meeting the preceding, any entity
owned or controlled by or owning or controlling at the maximum control or
ownership right permitted in the country where such entity exists.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



   

   



 

1.2 “Authorized Customer” means a Loop Party customer that is a party to a
Transferred Contract, solely with respect to the Product quantities covered by
the Transferred Contract.

 

1.3 “Control” means: (i) in reference to a Party and an Intellectual Property
Right, the Party’s possession of the right to grant the licenses of the scope
granted to the other Party under this Agreement, and (ii) in reference to a
Party and Know-How, the Party’s possession of the Know-How and of the rights to
disclose and deliver the Know-How to the other Party and to grant the licenses
of the scope granted to the other Party under this Agreement; in either case
without violating the terms of, or incurring material payment obligations under,
any agreement under which the Party as of the Effective Date holds or thereafter
first acquires rights in such Intellectual Property Rights or Know-How.

 

1.4 “Improvement Patent” means those claims of any patent or patent application
that both: (i) are filed, acquired, or for which Control is otherwise first
obtained by a Party after the Effective Date; and (ii) would be useful in
connection with the depolymerization of Non-Virgin PET into DMT and/or MEG.

 

1.5 “Intellectual Property Rights” means the following and all rights associated
with the following: (a) all United States and foreign patents and applications
therefor; (b) all trade-secret rights and all other rights in or to confidential
or proprietary Know-How; (c) all copyrights, copyright registrations and
applications therefor and all other rights corresponding thereto throughout the
world; and (d) any similar, corresponding or equivalent rights to any of the
foregoing. For purposes of this Agreement, the term “Intellectual Property
Rights” excludes Trademarks.

 

1.6 “JV Facility” means a PET manufacturing facility (i) owned or leased by a JV
Party and (ii) operated by a JV Party, whether existing as of the Effective Date
or acquired or leased by a JV Party during the Term of this Agreement.

 

1.7 “JV Agreements” means the LLC Agreement and the Marketing Agreement.

 

1.8 “Know-How” means unpatented or unpatentable technical information, including
know-how, ideas, concepts, formulas, methods, procedures, production methods,
designs, compositions, plans, documents, data, inventions, discoveries and
protocols.

 

1.9 “Licensed Facilities” means the following to the extent retrofitted for the
manufacture of Licensed Products: (i) the [***] Facility; and (ii) any other JV
Facility established in accordance with the LLC Agreement.

 

1.10 “Licensed Products” means Products that are produced using DMT and/or MEG,
where (i) the DMT and/or MEG is produced through the depolymerization of
Non-Virgin PET, and (ii) such depolymerization is covered by a claim of a patent
or patent application within the Loop Patents or otherwise involves the use of
any of the Licensed Subject Matter.

 

1.11 “Licensed Subject Matter” means (i) the Loop Patents and (ii) any
Intellectual Property Rights (other than patents and patent applications)
Controlled by a Loop Party that are embodied by any Related Loop Know-How,
whether such Control exists as of or after the Effective Date during the term of
this Agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -2-

   



 

1.12 “LLC Agreement” means that certain Limited Liability Company Agreement of
the Joint Venture Company between Loop Innovations and IVH dated as of the
Effective Date, as amended, modified or supplemented from time to time.

 

1.13 “Loop Marks” means the Loop name and logo specified on Exhibit 1.11.

 

1.14 “Loop Parties” means Loop and its Subsidiaries, excluding the JV Parties.

 

1.15 “Loop Patents” means:

 

(a) the patents and patent applications listed in Exhibit 1.15 hereto (“Listed
Loop Patents”);

 

(b) all Improvement Patents Controlled (though ownership or otherwise) by a Loop
Party;

 

(c) any patent or patent application that is a continuation,
continuation-in-part (but only to the extent of any claims therein that are
entitled to claim priority from any of the foregoing patents and patent
applications), divisional or reissue, of any of the foregoing patents and patent
applications; and

 

(d) any foreign patents and/or patent applications related to the Licensed
Subject Matter.

 

1.16 “Loop Sales Contract” means a written contract between a Loop Party and a
third-party customer for the Loop Party’s sale to the customer, and the
customer’s purchase from the Loop Party, of Loop-branded Product.

 

1.17 “Loop Updates” means any Related Know-How that is developed by or is
otherwise first Controlled by a Loop Party after the Effective Date.

 

1.18 “Marketing Agreement” means that certain Marketing Agreement between Loop
and Joint Venture Company dated as of the Effective Date, as amended, modified
or supplemented from time to time.

 

1.19 “Non-Virgin PET” means PET that is waste, recycled or otherwise previously
used.

 

1.20 “Percentage Interest” has the meaning set forth in the LLC Agreement.

 

1.21 “Products” means recycled or upcycled PET resins.

 

1.22 “Rejected Sales Contract” means a Loop Sales Contract which a Loop Party
offered to transfer or novate to a JV Party, but for which the JV Party elected
not to accept transfer or novate, as described in more detail in the Marketing
Agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -3-

   



 

1.23 “Related Know-How” means all Know-How that pertains to or would be useful
in connection with the depolymerization of Non-Virgin PET into DMT and/or MEG.

 

1.24 “Related Loop Know-How” means (i) all Related Know-How that a Loop Party
Controls as of the Effective Date, and (ii) Loop Updates. For clarity and
notwithstanding the foregoing, Related Loop Know-How excludes any Loop Party’s
waste-to-resin (“WtR”) technology and process that encompasses any Loop Party’s
depolymerization process and melt-to-resin (“MtR”) approach using DMT.

 

1.25 “Subsidiary” means, with respect to a Party, any Affiliate of the Party
that is directly or indirectly controlled by the Party (with “control” having
the meaning provided in Section 1.4).

 

1.26 “Trademarks” means trademarks, service marks, trade dress rights and
similar designation of origin and rights therein.

 

1.27 “Transferred Contract” means a Loop Sales Contract for which a Loop Party
has transferred and/or novated all or part of its performance obligations to a
JV Party.

 

ARTICLE 2

LICENSES

 

2.1 Grant. Subject to the terms and conditions of this Agreement, Loop, on
behalf of itself and the Loop Parties, hereby grants to the JV Parties a
non-transferable (except as provided in Section 7.9), worldwide, fully-paid,
royalty-free, perpetual (subject to termination as provided in Article 5),
exclusive (as provided in, and subject to, Section 2.2) license under the
Licensed Subject Matter to (a) retrofit Existing Facilities (defined below) for
the purpose of manufacturing Licensed Products, (b) make Licensed Products at
such Existing Facilities that have been retrofitted for such purpose, (c) offer
for sale, sell, import and distribute the Licensed Products so made to
Authorized Customers in fulfillment of Transferred Contracts and to other
persons and entities as authorized in the Marketing Agreement; and (d) use and
modify Licensed Products in connection with the foregoing. The JV Parties shall
only exercise the license granted in clauses (a) and (b) of the prior sentence
at Licensed Facilities. “Existing Facilities” means any facility in which any
person or entity has manufactured or processed, or is manufacturing or
processing, PET in any form, including resins, specialty products, fibers,
films, and monomers. For clarity, the rights and licenses granted to the JV
Parties under this Section 2.1 exclude Greenfield Projects (as defined below).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -4-

   



 

 

2.2 Exclusivity. The rights and licenses granted to JV Parties under the first
sentence of Section 2.1 shall be exclusive to the JV Parties during the term of
this Agreement, except to the extent necessary to fulfill Rejected Sales
Contracts (which Rejected Sales Contracts the Loop Parties may fulfill or have
fulfilled in their discretion using Product manufactured anywhere, in any kind
of facility, using any manufacturing method). For purposes of clarification, the
exclusivity granted to the JV Parties under this Agreement extends to any
Existing Facilities worldwide that could potentially be retrofitted for the
purpose of manufacturing Licensed Products, but does not apply to any brand new
facility which may be constructed by or for a JV Party after the Effective Date
that does not involve an Existing Facility (a “Greenfield Project”). Except with
respect to Greenfield Projects and Rejected Sales Contracts, Loop, on behalf of
itself and the Loop Parties, agrees that Loop and the Loop Parties will not
license, transfer, distribute or otherwise provide the Licensed Subject Matter
to any persons or entities other than the JV Parties in a manner that would
enable, authorize, or otherwise permit its use for (a) manufacturing or using
Licensed Products at any Existing Facility, (b) retrofitting any Existing
Facility for such purpose, or (c) offering for sale, selling, importing or
distributing Licensed Products made at any such retrofitted Existing Facilities.
In addition, the exclusivity granted to the JV Parties is exclusive even as to
the Loop Parties. Accordingly, except with respect to Greenfield Projects and
Rejected Sales Contracts, Loop acknowledges that the Loop Parties will not use
the Licensed Subject Matter to (i) manufacture or use Licensed Products at any
Existing Facility, (ii) retrofit any Existing Facility for such purpose, or
(iii) offer for sale, sell, import or distribute Licensed Products made at any
such retrofitted Existing Facilities. In the event the territorial exclusivity
or period of exclusivity of the license granted hereunder is limited by action,
laws or regulations of any government, the license granted shall not terminate,
but shall remain exclusive to the extent permitted by such government action and
shall become non-exclusive to the extent necessary to conform with applicable
laws and regulations.

 

2.3 Product Branding. JV Parties shall mark and brand all containers, packaging
and related collateral for the Licensed Products that they manufacture and sell
under this Agreement under Loop’s name and brand as provided in Article 3.

 

2.4 Delivery. As soon as practicable after the Effective Date, and in any event
within fifteen business days after the Effective Date, Loop shall use
commercially reasonable efforts to deliver to Joint Venture Company one copy of
all Related Loop Know-How that the Loop Parties Control as of the Effective
Date. In addition, during the term of this Agreement, Loop will use commercially
reasonable efforts to promptly provide the Joint Venture Company with details,
in writing, of any Loop Updates that are developed or acquired after the
Effective Date.

 

2.5 Ownership. Except as provided in this Article 2, no Party grants to the
other any rights or licenses under its Intellectual Property Rights or
Trademarks. At all times each Party retains ownership of its Intellectual
Property Rights and Trademarks and, subject to Section 2.2 with respect to Loop
Parties, Loop Parties may use, commercialize the and otherwise exploit the
Licensed Subject Matter themselves or with third parties, other than as provided
in Section 2.2. Each Party shall use commercially reasonable efforts to promptly
notify the other Party in writing of any known or suspected infringement of the
Licensed Subject Matter.

 

2.6 Issuance and Maintenance of Patents. Loop retains the right (but not the
obligation) to prosecute all patent applications within the Loop Patents and
seek to obtain valid, issued patents based on such applications. Loop agrees to
promptly provide the JV Parties with copies of all letters and documents sent to
or received from the U.S. Patent and Trademark Office or corresponding offices
of other countries with respect to the Loop Patents. If Loop elects not to
prosecute or maintain any Loop Patents or pay any fee related thereto, Loop
shall promptly notify Joint Venture Company of such election in writing, but in
no case later than sixty (60) days prior to any required action relating to the
filing, prosecution or maintenance of such patent application or patent. In such
event, Joint Venture Company shall have the right, at its option, to control the
filing, prosecution and/or maintenance of any such Loop Patent at its own
expense. If the Joint Venture Company takes over the filing, prosecution and/or
maintenance of a Loop Patent, Joint Venture Company agrees to promptly provide
Loop with copies of all letters and documents sent to or received from the U.S.
Patent and Trademark Office or corresponding offices of other countries with
respect to the Loop Patents.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -5-

   



 

 

2.7 Enforcement of Rights. During the term of this Agreement, Loop agrees that
it shall, at its own expense, use commercially reasonable efforts to enforce its
rights with respect to any infringement of any of the Loop Patents by a third
party, to the extent such infringement is substantial, continuing and falls
within the scope of the exclusivity granted to the JV Parties under this
Agreement. It is understood, however, that such Loop obligation shall not be
deemed to require Loop to take such actions with respect to each such
infringement, and Loop may take into account reasonable strategic and other
considerations in determining which infringers to take action against, as well
as when and whether to do so. Without limiting the foregoing, in the event Loop
is unsuccessful in persuading an alleged infringer to desist and fails to have
initiated and diligently pursue an infringement suit within six (6) months)
after Loop first becomes aware of the basis for such suit, on the Joint Venture
Party’s written request Loop shall grant JV Parties the right to file suit on
behalf of the Loop Parties. The Party not controlling the suit (“Non-Controlling
Party”) agrees to cooperate and provide reasonable assistance to the Party
controlling the suit (“Controlling Party”) in connection with such suit. The
Controlling Party shall have the right to any recovery or damages obtained as a
result of a suit brought by the Controlling Party (whether by settlement,
judgment or otherwise). The Non-Controlling Party agrees that the Controlling
Party may join the Non-Controlling Party as a party to any suit described in
this Section as necessary for purposes of establishing standing.

 

2.8 Option for Fee-Based Additional Licensed Subject Matter . In the event a
Loop Party owns, licenses, develops or otherwise acquires or obtains any rights
to Intellectual Property Rights that are not included as Licensed Subject Matter
under this Agreement solely because its license to the JV Parties or use by the
JV Parties would require a material payment by a Loop Party to a third party
(and therefore it does not fall under the definition of “Control” under this
Agreement), but otherwise would qualify as Licensed Subject Matter, then Loop
shall give the JV Parties prompt written notice of such Intellectual Property
Rights and the financial terms by which the JV Parties may obtain a license to
such Intellectual Property Rights on a pass-through basis (with no additional
fee to be charged by any Loop Party other than the additional fees that it will
incur based on the license being granted to the JV Parties under this
Agreement). Joint Venture Company shall have the option to include such
additional Intellectual Property Rights within the scope of this Agreement upon
written notice to Loop, in which case such Intellectual Property Rights shall
thereafter be considered Licensed Subject Matter, and Joint Venture Company will
be responsible for paying Loop the corresponding payment obligation thereafter.

 

ARTICLE 3

TRADEMARK LICENSE

 

3.1 Grant. Subject to the terms and conditions of this Agreement, Loop hereby
grants to the JV Parties a non-exclusive, non-transferable, fully-paid,
royalty-free, worldwide license, without the right to grant sublicenses, to mark
and brand all containers, packaging and related collateral Licensed Products
that JV Parties manufacture and sell under this Agreement under the Loop Marks,
solely in accordance with any reasonable Trademark-usage guidelines Loop
provides to Joint Venture Company within 120 days after the Effective Date, it
being understood that Loop may provide reasonable updated guidelines to Joint
Venture Company from time to time (which initial and updated guidelines shall be
no more stringent than the policies Loop has established for itself or its other
licensees).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -6-

   



 

3.2 Ownership. Joint Venture Company acknowledges that as between the Parties,
Loop retains ownership of the Loop Marks and the goodwill associated therewith.
Joint Venture Company, on behalf of itself and all JV Parties, agrees that no JV
Party will do anything inconsistent with such ownership and that all use of the
Loop Marks by JV Parties will inure to the benefit of and be on behalf of Loop.
Joint Venture Company agrees further, on behalf of itself and all JV Parties,
that nothing in this Agreement will be construed as granting to any JV Party any
right, title or interest in the Loop Marks, other than the right to use the Loop
Marks in accordance with this Agreement. Joint Venture Company, on behalf of
itself and all JV Parties, agrees that no JV Party will contest, oppose or
challenge Loop’s ownership of and title to the Loop Marks or contest, oppose or
challenge the validity of the Loop Marks.

 

ARTICLE 4

CONFIDENTIAL INFORMATION

 

4.1 Confidential Information. The term “Confidential Information” means any
information disclosed by one Party to the other (i) prior to the date of this
Agreement but with respect to the subject matter of this Agreement, or (ii)
pursuant to this Agreement, in each case which is in written, graphic, machine
readable or other tangible form and is marked “Confidential,” “Proprietary” or
in some other manner to indicate its confidential nature. Confidential
Information may also include oral information disclosed by one Party to the
other pursuant to this Agreement, pro-vided that such information is designated
as confidential at the time of disclosure and reduced to a written summary by
the disclosing Party, within thirty (30) days after its oral disclosure, which
is marked in a manner to indicate its confidential nature and delivered to the
receiving party. Notwithstanding the foregoing, it is hereby acknowledged and
agreed that all Related Loop Know-How delivered or disclosed to any JV Party
under this Agreement shall be considered Loop’s Confidential Information,
whether marked or otherwise designated as such.

 

4.2 Obligation. Each Party shall treat as confidential (as set forth herein) all
Confidential Information of the other Party, and shall not use such Confidential
Information except as contemplated in this Agreement or as otherwise authorized
in writing. Each Party shall implement reasonable procedures to prohibit the
unauthorized disclo-sure or misuse of the other Party’s Confidential Information
and shall not intentionally disclose such Confidential Information to any third
party except as may be necessary or useful in connection with the rights and
obligations of such Party under this Agreement, and subject to confidentiality
obligations similar to those set forth in this Article 4. Each of the Parties
shall use at least the same procedures and degree of care that it uses to
prevent the disclosure of its own confidential information of like importance to
prevent the disclosure of Confidential Information disclosed to it by the other
Party under this Agreement, but in no event less than reasonable care.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -7-

   



 

4.3 Exclusions. Notwithstanding the foregoing, Confidential Information excludes
information that:

 

(a) was publicly available at the time it was disclosed or becomes publicly
available through no fault of the receiving Party;

 

(b) was known to the receiving Party, without similar confidentiality
restriction, at the time of disclosure;

 

(c) is disclosed with the prior written approval of the disclosing Party;

 

(d) was independently developed by the receiving Party without any use of the
Confidential Information of the disclosing Party; or

 

(e) becomes known to the receiving Party, without similar confidentiality
restriction, from a source other than the disclosing Party without breach of
this Agreement by the receiving Party.

 

4.4 Compelled Disclosure. The receiving Party may disclose the Confidential
Information of disclosing Party if compelled to do so by law, a court or other
authority; provided that the receiving Party shall give the disclosing Party
prompt written notice so that the disclosing Party may take steps to oppose such
disclosure.

 

4.5 Confidentiality of Agreement. Each Party agrees that the terms and
conditions, but not the existence, of this Agreement shall be treated as the
other’s Confidential Information and that no public reference to the terms and
conditions of this Agreement or to activities pertaining to this Agreement can
be made without the prior written consent of the other Party; provided, however,
that each Party may disclose the terms and conditions of this Agreement: (i) as
required by any court or other governmental body; (ii) as otherwise required by
law; (iii) to legal counsel of the Parties; (iv) in public documents, in
connection with the requirements of an initial public offering, secondary
offering, or debt offering or any securities filing of the Parties; (v) in
confidence, to accountants, banks, and financing sources and their advisors;
(vi) in confidence, in connection with the enforcement of this Agreement or
rights under this Agreement; or (vii) in confidence, in connection with a merger
or acquisition or proposed merger or acquisition, or the like.

 

ARTICLE 5

TERM AND TERMINATION

 

5.1 Term. This Agreement and the licenses granted herein begins on the Effective
Date and shall continue indefinitely unless sooner terminated as provided in
Section 5.5; provided that with respect to any Intellectual Property Right or
Trademark licensed by a Party to the other Party, this Agreement shall terminate
with respect to the Intellectual Property Right or Trademark upon the
expiration, abandonment or invalidation of the Intellectual Property Right or
Trademark.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -8-

   



 

5.2 Termination for Breach. If Joint Venture Company breaches any material
obligations under this Agreement, then Loop shall be entitled to terminate this
Agreement by written notice to the Joint Venture Company, if such breach is not
cured within thirty (30) days after written notice is given by Loop to the Joint
Venture Company specifying the breach.

 

5.3 Other Rights. Loop acknowledges that the licenses granted under this
Agreement are irrevocable and may not be canceled or terminated by Loop for any
reason except as expressly provided in Section 5.2 and Section 5.4. In addition,
in the event a JV Party breaches this Agreement, Loop shall have the right to
seek (i) an injunction restraining such JV Party from any breach of this
Agreement, or specific performance requiring such JV Party to comply with this
Agreement, to the fullest extent permitted by law or equity, (ii) all such
amounts to which Loop would be entitled as damages or otherwise under law or at
equity, and (iii) any other rights or remedies available at law or equity other
than termination of the licenses granted under this Agreement. However, the
licenses granted under this Agreement shall continue to remain in full force and
effect in accordance with the terms of this Agreement unless terminated as
provided herein.

 

5.4 Other Termination. Loop shall be entitled to terminate this Agreement by
written notice to IVH and Joint Venture Company upon the dissolution of Joint
Venture Company.

 

5.5 Termination by Mutual Agreement. The Parties may terminate this Agreement by
mutual written agreement.

 

5.6 Effect of Termination; Survival. From and after the effective date of any
termination, the licenses granted to Joint Venture Company under Article 2 and
Article 3 shall terminate. The rights and obligations of the Parties under the
following Articles and Sections shall survive any expiration or termination of
this Agreement: Article 1, Article 4, Article 6, Article 7, and Sections 3.2 and
5.6.

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES, AND INDEMNIFICATION

 

6.1 Mutual Representations and Warranties. Without limiting the representations
and warranties of the Parties under the JV Agreements, each Party hereby
represents and warrants to the other Party that.

 

(a) Organization. It is a corporation (or limited liability company) duly
organized (or formed), validly existing and in good standing under the laws of
its state of organization (or formation);

 

(b) Authority; Enforceability. It has full corporate (or limited liability
company) power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby;
its execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all its
requisite entity action; and it has duly executed and delivered this Agreement,
and (assuming due authorization, execution and delivery by the other Party) this
Agreement constitutes its legal, valid and binding obligations, enforceable
against it in accordance with their respective terms; and

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -9-

   



 

(c) No Conflicts; Consents. Its execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not (i) violate or conflict with its organizational documents or (ii)
violate or conflict with any provision of law or governmental order applicable
to it; and no consent, approval, waiver or authorization is required to be
obtained by it from any person (including any governmental authority) in
connection with its execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby.

 

6.2 Representations by Loop. Without limiting the representations and warranties
of the Parties under the JV Agreements, Loop hereby represents and warrants to
the Joint Venture Company that:

 

(a) [***]

 

(b) Loop’s license of the patents and patent applications listed on Exhibit 1.15
to the JV Parties pursuant to this Agreement does not violate the terms of, or
cause any Loop Party to incur material payment obligations under, any agreement
under which any Loop Party as of the Effective Date holds such patents or patent
applications;

  

(c) Loop is the sole and exclusive owner of the Listed Loop Patents;

 

(d) Loop has sufficient rights to license the Licensed Subject Matter and Loop
Marks to the JV Parties as specified in this Agreement;

 

(e) as of the Effective Date, Loop is not aware of any material unauthorized
use, infringement or misappropriation of the Licensed Subject Matter or Loop
Marks by a third party;

 

(f) as of the Effective Date, Loop is not aware of any pending or threatened
litigation relating to the Licensed Subject Matter or Loop Marks;

 

(g) as of the Effective Date, Loop is not aware of any Intellectual Property
Rights or Trademarks of a third party that would be infringed by the JV Parties’
use of the Licensed Subject Matter or Loop Marks or making or selling Licensed
Products;

 

(h) [***]

 

(i) [***]

 

(j) [***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -10-

   



 

6.3 NO OTHER REPRESENTATIONS. THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED
IN THIS AGREEMENT AND THE JV AGREEMENTS ARE IN LIEU OF ALL OTHER REPRESENTATIONS
AND WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, CUSTOM, TRADE OR NON-INFRINGEMENT OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

 

6.4 [***]

 

ARTICLE 7

GENERAL PROVISIONS

 

7.1 Licensor Bankruptcy. Notwithstanding any provision contained in this
Agreement to the contrary, if a Loop Party becomes a debtor under the United
States Bankruptcy Code (11 U.S.C. §101 et. seq. or any similar law in any other
country (the “Bankruptcy Code”)) and rejects this Agreement pursuant to Section
365 of the Bankruptcy Code (a “Bankruptcy Rejection”), then (i) the license to
the Licensed Subject Matter described under this Agreement shall be deemed fully
retained by and vested in the JV Parties as protected intellectual property
rights under Section 365(n)(1)(B) of the Bankruptcy Code and further shall be
deemed to exist immediately before the commencement of the bankruptcy case in
which such Loop Party is the debtor; and (ii) the JV Parties shall have all of
the rights afforded to non-debtor licensees under Section 365(n) of the
Bankruptcy Code.

 

7.2 Independent Contractors. The Parties are independent contractors. Nothing
contained in this Agreement or done pursuant to this Agreement shall constitute
either Party as the agent of the other Party for any purpose or in any sense
whatsoever, or constitute the Parties as partners or joint venturers.

 

7.3 Amendment. No alteration, amendment, waiver, cancellation or any other
change in any term or condition of this Agreement shall be valid or binding on
either Party unless mutually assented to in writing by both Parties.

 

7.4 Notices. All notices required or permitted to be given under this Agreement
shall be in writing and shall be delivered by prepaid air express or registered
airmail, postage prepaid or by telefax, if confirmed or acknowledged, to the
following:

 

If to Loop:

Loop Industries, Inc.

480 rue Fernand-Poitras

Terrebonne, Québec J6Y 1Y4

Canada

Email : apenta@loopindustries.com

Attention: Antonella Penta

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -11-

   



 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

1700 K Street NW, 5TH Floor

Washington, DC 20006

E-mail: jclessuras@wsgr.com

United States of America

Attention: James Clessuras

 

If to Joint Venture Company:

 

Indorama Loop Technologies, LLC

c/o Loop Industries, Inc.

480 rue Fernand-Poitras

Terrebonne, Quebec J6Y 1Y4

Canada

E-mail: apenta@loopindustries.com

Attention: Antonella Penta

 

and

 

Indorama Ventures Holdings LP

4235 South Stream Boulevard,

Charlotte, NC 28217

Email: hunter.stamey@us.indorama.net

Attention: Hunter Stamey

 

With copies to:

 

Wilson Sonsini Goodrich & Rosati

1700 K Street NW, 5TH Floor

Washington, DC 20006

United States of America

E-mail: jclessuras@wsgr.com

Attention: James Clessuras

 

Parker Poe Adams & Bernstein

401 S. Tryon Street

Suite 3000

Charlotte, NC 28202

E-mail: stevehunting@parkerpoe.com

Attention: Stephen R. Hunting

 

Each Party may change its address set forth above by written notice to the
other.

 

7.5 Choice of Law. This Agreement shall be governed by and interpreted in
accor-dance with the laws of the State of Delaware, United States of America,
without reference to conflict-of-laws principles.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -12-

   



  

7.6 Disputes. All disputes arising out of or in connection with this Agreement
shall be finally settled in accordance with Section 13.11 of the LLC Agreement
and such provisions shall be incorporated herein mutatis mutandis; provided that
each reference to “Party” shall be deemed a Party hereunder notwithstanding them
being different entities.

 

7.7 Waiver. Any failure by either Party to enforce at any time any terms and
conditions of this Agreement shall not be considered a waiver of that Party’s
right thereafter to enforce such terms and conditions or any other terms and
conditions of this Agreement.

 

7.8 Severability. Should any clause, sentence, section, article or paragraph of
this Agreement judicially be declared to be invalid, unenforceable, or void,
such decision shall not have the effect of invalidating or voiding the remainder
of this Agreement.

 

7.9 Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, the Parties and their respective successors and assigns, but
neither Party may assign this Agreement without the prior written consent of the
other except to a person into which it has merged or who has otherwise succeeded
to all or substantially all of the business and assets of the assignor, and who
has assumed in writing or by operation of law its obligations under this
Agreement.

 

7.10 Entire Agreement. This Agreement (including its Exhibits) sets forth the
entire agreement between the Parties as to the subject matter hereof and
supersedes all previous negotiations, agreements and writings in respect
thereto, and shall not be extended, supplemented or amended in any manner,
except by an instrument in writing duly executed by authorized officers or
representatives of both Parties.

 

7.11 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate, as of the Effective Date, by their duly authorized officers or
representatives.

 



Loop Industries, Inc.

 

Indorama Loop Technologies, LLC

 

 

         

By:

  By:  

 

 

 

 

 

 

Name:

  Name:  

 

 

 

 

 

 

Title:

  Title:  



 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  -13-

   



 

EXHIBIT 1.9

 

LICENSED FACILITIES

 

[***] Facility

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



   

   



 

EXHIBIT 1.11

 

LOOP MARKS

 

[***]

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



   

   



 

EXHIBIT 1.15

 

LISTED LOOP PATENTS

 

[***]

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



 



 